Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

 

November 29, 2017

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Cesca
Therapeutics Inc., a Delaware corporation (the “Company”), and Dawson James
Securities, Inc. (“Dawson” or the “Placement Agent”) pursuant to which Dawson
shall serve as the exclusive placement agent (the “Services”) for the Company,
on a reasonable “best efforts” basis, in connection with the proposed offer and
placement (the “Offering”) by the Company of its Securities (as defined Section
3 of this Agreement). The Company expressly acknowledges and agrees that
Dawson’s obligations hereunder are on a reasonable “best efforts” basis only and
that the execution of this Agreement does not constitute a commitment by Dawson
to purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson in placing the
Securities.

 

1.

Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-212314) (the “Shelf Registration Statement”), and Dawson agrees to act
as the Company’s exclusive Placement Agent. Pursuant to this appointment, the
Placement Agent will solicit offers for the purchase of or attempt to place all
or part of the Securities of the Company in the proposed Offering. Until the
closing of the Offering or earlier upon termination of this Agreement pursuant
to Section 5 hereof, the Company shall not, without the prior written consent of
the Placement Agent, solicit or accept offers to purchase the Securities other
than through the Placement Agent. The Company acknowledges that the Placement
Agent will act as an agent of the Company and use its reasonable “best efforts”
to solicit offers to purchase the Securities from the Company on the terms, and
subject to the conditions, set forth in the Prospectus (as defined below). The
Placement Agent shall use commercially reasonable efforts to assist the Company
in obtaining performance by each Purchaser (as defined below) whose offer to
purchase Securities has been solicited by the Placement Agent, but the Placement
Agent shall not, except as otherwise provided in this Agreement, be obligated to
disclose the identity of any potential purchaser or have any liability to the
Company in the event any such purchase is not consummated for any reason. Under
no circumstances will the Placement Agent be obligated to underwrite or purchase
any Securities for its own account and, in soliciting purchases of the
Securities, the Placement Agent shall act solely as an agent of the Company. The
Services provided pursuant to this Agreement shall be on an “agency” basis and
not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part, in its sole
discretion. The Placement Agent may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering and may pay any
sub-agent a solicitation fee with respect to any Securities placed by it. The
Company and the Placement Agent shall negotiate the timing and terms of the
Offering and acknowledge that the Offering and the provision of Placement Agent
services related to the Offering are subject to market conditions and the
receipt of all required related clearances and approvals.

 

2.

Fees; Expenses; Other Arrangements.

 

A.     Placement Agent’s Fee. As compensation for services rendered, the Company
shall pay to the Placement Agent in cash by wire transfer in immediately
available funds to an account or accounts designated by the Placement Agent an
amount (the “Placement Fee”) equal to eight percent (8.0%) of the aggregate
gross proceeds received by the Company from the sale of the Securities, at the
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”).

 

1

--------------------------------------------------------------------------------

 

 

B.     Offering Expenses. The Company will be responsible for and will pay all
expenses relating to the Offering, including, without limitation, (i) all filing
fees and expenses relating to the registration of the Securities with the
Commission; (ii) all FINRA Public Offering filing fees; (iii) all fees and
expenses relating to the listing of the Company’s Common Stock on the Nasdaq
Stock Market; (iv) all fees, expenses and disbursements, if any, relating to the
registration or qualification of the Securities under the “blue sky” securities
laws of such states and other jurisdictions as Dawson may reasonably designate;
(v) all fees, expenses and disbursements relating to the registration,
qualification or exemption of the Securities under the securities laws of such
foreign jurisdictions as Dawson may reasonably designate; (vi) the costs of all
mailing and printing of the Offering documents; (vii) transfer and/or stamp
taxes, if any, payable upon the transfer of Securities from the Company to
Investors; (viii) the fees and expenses of the Company’s accountants; and (ix)
if the Offering closes, all of Dawson’s out-of-pocket “road show” expenses,
diligence expenses and legal fees of Dawson’s counsel not to exceed, in the
aggregate, one percent (1.0%) of the gross proceeds of the Offering, net of any
advance previously paid by the Company to Dawson. Other than legal fees, the
Placement Agent shall not incur any expenses in excess of $5,000, for which the
Placement Agent expects to receive reimbursement, without the Company’s prior
written consent. The Placement Agent may deduct from the net proceeds of the
Offering payable to the Company on the Closing Date the expenses set forth
herein to be paid by the Company to the Placement Agent, provided, however, that
in the event that the Offering is terminated, the Company agrees to reimburse
the Placement Agent to the extent required by Section 5 hereof.

 

3.

Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of 900,000 shares of the Company’s common stock (“Common
Stock”) available under the Shelf Registration Statement (“Shares” or
“Securities”). The purchase price for one Share shall be $3.00 per Share (the
“Share Purchase Price”). If the Company shall default in its obligations to
deliver Securities to a Purchaser whose offer it has accepted and who has
tendered payment, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim, damage or expense arising from or as a result
of such default by the Company under this Agreement.

 

4.

Delivery and Payment; Closing.

 

Settlement of the Securities purchased by an Investor shall be made by 5:00 p.m.
on the Closing Date by wire transfer in federal (same day) funds, payable to the
order of the Company after electronic delivery of the Shares (in form and
substance satisfactory to the Placement Agent). On the Closing Date, the Shares
to which the Closing relates shall be delivered through such means as the
parties may hereafter agree. The Securities shall be registered in such name or
names and in such authorized denominations as the Placement Agent may request in
writing at least one (1) Business Day prior to the Closing Date. The term
“Business Day” means any day other than a Saturday, a Sunday or a legal holiday
or a day on which banking institutions are authorized or obligated by law to
close in New York, New York.

 

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, the
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Schiff
Hardin LLP, 901 K Street, NW, Suite 700, Washington, DC 20001 on the Closing
Date. All actions taken at the Closing shall be deemed to have occurred
simultaneously.

 

5.

Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on the fifth (5th) Business Day after the date hereof.
Notwithstanding anything to the contrary contained herein, any provision in this
Agreement concerning or relating to confidentiality, indemnification,
contribution, advancement, the Company’s representations and warranties and the
Company’s obligations to pay fees and reimburse expenses will survive any
expiration or termination of this Agreement. If any condition specified in
Section 8 is not satisfied when and as required to be satisfied, this Agreement
may be terminated by the Placement Agent by notice to the Company at any time on
or prior to the Closing Date, which termination shall be without liability on
the part of any party to any other party, except that those portions of this
Agreement specified in Section 19 shall at all times be effective and shall
survive such termination. Notwithstanding anything to the contrary in this
Agreement, in the event that this Agreement shall not be carried out for any
reason whatsoever, within the time specified herein or any extensions thereof
pursuant to the terms herein, the Company shall be obligated to pay to the
Placement Agent the expenses provided for in Section 2.B. above and upon demand
the Company shall pay the full amount thereof to the Placement Agent.

 

2

--------------------------------------------------------------------------------

 

 

6.

Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in an investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7.

Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company represents, warrants and
covenants to the Placement Agent, that, other than as disclosed in any of its
filings with the Securities and Exchange Commission (the “Commission”):

 

A.         Registration Matters.

 

 

i.

The Company has filed with the Commission a registration statement on Form S-3
(File No. 333-212314) including a related prospectus, for the registration of
certain securities (the “Shelf Securities”), including the Shares, under the
Securities Act, and the rules and regulations thereunder (the “Securities Act
Regulations”). The registration statement has been declared effective under the
Securities Act by the Commission. The “Registration Statement,” as of any time,
means such registration statement as amended by any post-effective amendments
thereto to such time, including the exhibits and any schedules thereto at such
time, the documents incorporated or deemed to be incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A (“Rule 430A”) or Rule 430B under the Securities Act Regulations (“Rule
430B”); provided, however, that the “Registration Statement” without reference
to a time means such registration statement as amended by any post-effective
amendments thereto as of the time of the first contract of sale for the
Securities, which time shall be considered the “new effective date” of such
registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A or Rule 430B. Any registration statement filed pursuant to Rule 462(b) of
the Securities Act Regulations is hereinafter called the “Rule 462(b)
Registration Statement,” and after such filing the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The prospectus covering
the Shelf Securities in the form first used to confirm sales of the Securities
(or in the form first made available to the Placement Agent by the Company to
meet requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Base Prospectus.” The Base Prospectus, as
supplemented by the prospectus supplement specifically related to the Securities
in the form first used to confirm sales of the Securities (or in the form first
made available to the Placement Agent by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act), is hereinafter
referred to, collectively, as the “Prospectus,” and the term “Preliminary
Prospectus” means any preliminary form of the Prospectus, including any
preliminary prospectus supplement specifically related to the Securities filed
with the Commission by the Company with the consent of the Placement Agent.

 

3

--------------------------------------------------------------------------------

 

 

 

ii.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” (or other references of
like import) in the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include all such financial statements and
schedules and other information incorporated or deemed incorporated by reference
in the Registration Statement, such Preliminary Prospectus or the Prospectus, as
the case may be, prior to the execution and delivery of this Agreement; and all
references in this Agreement to amendments or supplements to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to
include the filing of any document under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations thereunder (the
“Exchange Act Regulations”), incorporated or deemed to be incorporated by
reference in the Registration Statement, such Preliminary Prospectus or the
Prospectus, as the case may be, at or after the execution and delivery of this
Agreement.

 

 

iii.

The term “Disclosure Package” means (a) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), (b) the Issuer Free Writing Prospectuses (as defined below), if
any, identified in Schedule I hereto, and (c) any other Free Writing Prospectus
(as defined below) that the parties hereto shall hereafter expressly agree to
treat as part of the Disclosure Package.

 

 

iv.

The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations. The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

 

v.

Neither the Company nor any of the Subsidiaries (as defined herein), nor any of
their respective affiliates, officers, directors or, to the Company’s knowledge,
any beneficial owner of five percent (5.0%) or more of the Company's equity
securities, (a) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or the Exchange Act Regulations, or (b)
has any direct or indirect affiliation or association with any member firm of
Financial Industry Regulatory Authority, Inc. (“FINRA”) (as determined in
accordance with the rules and regulations of FINRA).

 

 

vi.

Any Preliminary Prospectus when filed with the Commission, and the Registration
Statement as of each effective date and as of the date hereof, complied or will
comply, and the Prospectus and any further amendments or supplements to the
Registration Statement, any Preliminary Prospectus or the Prospectus will, when
they become effective or are filed with the Commission, as the case may be,
comply, in all material respects, with the requirements of the Securities Act
and the Securities Act Regulations; and the documents incorporated by reference
in the Registration Statement, any Preliminary Prospectus or the Prospectus
complied, and any further documents so incorporated will comply, when filed with
the Commission, in all material respects to the requirements of the Exchange Act
and Exchange Act Regulations.

 

 

vii.

The issuance by the Company of the Securities has been registered under the
Securities Act. The Securities will be issued pursuant to the Registration
Statement and each of the Securities will be freely transferable and freely
tradable by each of the Investors without restriction, unless otherwise
restricted by applicable law or regulation.

 

B.        Stock Exchange Listing. The Shares are approved for listing on the
Nasdaq Stock Market (the “Exchange”) and the Company has taken no action
designed to, or likely to have the effect of, delisting the shares of Common
Stock from the Exchange, nor has the Company received any notification that the
Exchange is contemplating terminating such listing, except as disclosed in the
SEC Reports (as defined below).

 

C.        No Stop Orders, etc. Neither the Commission nor, to the Company's
knowledge, any state regulatory authority has issued any order preventing or
suspending the use of the Registration Statement, any Preliminary Prospectus or
the Prospectus or has instituted or, to the Company's knowledge, threatened to
institute, any proceedings with respect to such an order. The Company has
complied with each request (if any) from the Commission for additional
information.

 

4

--------------------------------------------------------------------------------

 

 

D.       Subsidiaries. The Company's operating subsidiaries have been duly
incorporated and are validly existing as entities in good standing under the
laws of jurisdictions of their respective organization, with power and authority
to own, lease and operate their respective properties and conduct their
respective businesses as described in the Preliminary Prospectus, and have been
duly qualified as foreign corporations for the transaction of business and are
in good standing under the laws of each other jurisdictions in which they own or
lease properties or conduct any business so as to require such qualification,
except where the failure so to qualify or be in good standing would not have a
Material Adverse Change (as defined below); all of the issued and outstanding
capital stock (or other ownership interests) of such subsidiaries has been duly
and validly authorized and issued, is fully paid and non-assessable and is
owned, directly and indirectly, by the Company free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. Unless otherwise
set forth, all references in this Section 7 to the “Company” shall include
references to all such subsidiaries.

 

E.         Disclosures in Registration Statement.

 

 

i.

Compliance with Securities Act and 10b-5 Representation.

 

(a)     Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus and the Prospectus, at the time each was or will be filed
with the Commission, complied or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Preliminary Prospectus delivered to the Placement Agent for use in connection
with this Offering and the Prospectus was or will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.

 

(b)     Neither the Registration Statement nor any amendment thereto, at its
effective time, as of 8:30 a.m. (Eastern time) on the date of this Agreement
(the “Initial Sale Time”), or at the Closing Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading; provided, however, that this representation
and warranty shall not apply to statements made or statements omitted in
reliance upon and in conformity with written information furnished to the
Company with respect to the Placement Agent by the Placement Agent expressly for
use in the Registration Statement or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of the Placement Agent consists solely of the following disclosure
contained in the following paragraphs in the “Plan of Distribution” section of
the Prospectus: (i) the name of the Placement Agent, and (ii) the information
under the subsection “Commissions and Offering Expenses” (the “Placement Agent’s
Information”).

 

(c)     The Disclosure Package, as of the Initial Sale Time and at the Closing
Date, did not, does not and will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and each Issuer Free Writing Prospectus does not conflict with the
information contained in the Registration Statement, any Preliminary Prospectus,
or the Prospectus, and each such Issuer Free Writing Prospectus, as supplemented
by and taken together with the Preliminary Prospectus as of the Initial Sale
Time, did not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Placement Agent by the Placement
Agent expressly for use in the Registration Statement, the Preliminary
Prospectus or the Prospectus or any amendment thereof or supplement thereto. The
parties acknowledge and agree that such information provided by or on behalf of
any Placement Agent consists solely of the Placement Agent’s Information.

 

5

--------------------------------------------------------------------------------

 

 

(d)      Neither the Prospectus nor any amendment or supplement thereto, as of
its issue date, at the time of any filing with the Commission pursuant to Rule
424(b), or at the Closing Date, included, includes or will include an untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to the Placement Agent's
Information.

 

 

ii.

Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (a) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(b) is material to the Company's business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company's knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company's knowledge, any other
party is in default thereunder and, to the Company's knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company's
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

 

iii.

Prior Securities Transactions. For the past three completed fiscal years through
the date hereof, no securities of the Company have been sold by the Company or,
to the Company’s knowledge, by or on behalf of, or for the benefit of, any
person or persons controlling, controlled by or under common control with the
Company, except as disclosed in the Registration Statement, the Disclosure
Package, the Preliminary Prospectus, or the SEC Reports or, with respect to
parties other than the Company, other filings by such other persons with the
Commission.

 

 

iv.

Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company's business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus which are not so disclosed.

 

 

v.

Changes after Dates in Registration Statement.

 

(a)     No Material Adverse Change. Since the respective dates as of which
information is given in the Registration Statement, the Disclosure Package and
the Prospectus, except as otherwise specifically stated therein: (i) there has
been no material adverse change in the financial position or results of
operations of the Company, nor any change or development that, singularly or in
the aggregate, would involve a material adverse change or a prospective material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Recent Securities Transactions, etc. Subsequent to the respective dates
as of which information is given in the Registration Statement, the Disclosure
Package and the Prospectus, and except as may otherwise be indicated or
contemplated herein or disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, the Company has not: (i) issued any securities
(other than (a) grants under any stock compensation plan and (b) shares of
Common Stock issued upon exercise or conversion of options, warrants or
convertible securities described in the Registration Statement, the Disclosure
Package and the Prospectus) or incurred any liability or obligation, direct or
contingent, for borrowed money; or (ii) declared or paid any dividend or made
any other distribution on or in respect to its capital stock.

 

F.        Independent Accountants. To the knowledge of the Company, Marcum LLP,
an independent registered public accounting firm, during such time as it was
engaged by the Company (collectively, the “Auditors”), is an independent
registered public accounting firm as required by the Securities Act and the
Securities Act Regulations and the Public Company Accounting Oversight Board.
During such time period in which the Auditors served as the Company's
independent registered public accounting firm, the Auditors did not or have not,
during the periods covered by the financial statements included in the
Registration Statement, the Disclosure Package and the Prospectus, provided to
the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act.

 

G.         SEC Reports; Financial Statements, etc. The Company has complied in
all material respects with requirements to file all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) and has, since June 30, 2015, made all such filings on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The financial statements, including the
notes thereto and supporting schedules included in the Registration Statement,
the Disclosure Package and the Prospectus, fairly present in all material
respects the financial position and the results of operations of the Company at
the dates and for the periods to which they apply; and such financial statements
have been prepared in conformity with GAAP, consistently applied throughout the
periods involved (provided that unaudited interim financial statements are
subject to year-end audit adjustments that are not expected to be material in
the aggregate and do not contain all footnotes required by GAAP); and the
supporting schedules included in the Registration Statement present fairly in
all material respects the information required to be stated therein. Except as
included therein, no historical or pro forma financial statements are required
to be included in the Registration Statement, the Disclosure Package or the
Prospectus under the Securities Act or the Securities Act Regulations. The pro
forma and pro forma as adjusted financial information and the related notes, if
any, included in the Registration Statement, the Disclosure Package and the
Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Securities Act Regulations
and present fairly in all material respects the information shown therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement, the Disclosure Package or the Prospectus regarding “non-GAAP
financial measures” (as such term is defined by the rules and regulations of the
Commission), if any, comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable. Each of the
Registration Statement, the Disclosure Package and the Prospectus discloses all
material off-balance sheet transactions, arrangements, obligations (including
contingent obligations), and other relationships of the Company with
unconsolidated entities or other persons that may have a material current or
future effect on the Company's financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources, or significant components of revenues or expenses. Except as
disclosed in the Registration Statement, the Disclosure Package, the Prospectus
and the SEC Reports, since June 30, 2017, (i) the Company has not incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business, (ii) the
Company has not declared or paid any dividends or made any distribution of any
kind with respect to its capital stock, (iii) there has not been any change in
the capital stock of the Company (other than (a) grants under any stock
compensation plan and (b) shares of Common Stock issued upon exercise or
conversion of option, warrants or convertible securities described in the
Registration Statement, the Disclosure Package and the Prospectus), and (iv)
there has not been any Material Adverse Change in the Company's long-term or
short-term debt.

 

7

--------------------------------------------------------------------------------

 

 

H.         Authorized Capital; Options, etc. The Company had, at the date or
dates indicated in the Registration Statement, the Disclosure Package and the
Prospectus, the duly authorized, issued and outstanding capitalization as set
forth therein. Based on the assumptions stated in the Registration Statement,
the Disclosure Package and the Prospectus, the Company will have on the Closing
Date the adjusted stock capitalization set forth therein. Except as set forth
in, or contemplated by, the Registration Statement, the Disclosure Package and
the Prospectus, on the Effective Date, as of the Initial Sale Time, and on the
Closing Date, there will be no stock options, warrants, or other rights to
purchase or otherwise acquire any authorized, but unissued shares of Common
Stock of the Company or any security convertible or exercisable into shares of
Common Stock of the Company, or any contracts or commitments to issue or sell
shares of Common Stock or any such options, warrants, rights or convertible
securities.

 

I.          Valid Issuance of Securities, etc.

 

 

i.

Outstanding Securities. All issued and outstanding securities of the Company
issued prior to the transactions contemplated by this Agreement have been duly
authorized and validly issued and are fully paid and non-assessable; the holders
thereof have no rights of rescission with respect thereto, and are not subject
to personal liability by reason of being such holders; and none of such
securities were issued in violation of the preemptive rights of any holders of
any security of the Company or similar contractual rights granted by the
Company. The authorized shares of Common Stock, Company preferred stock and
other outstanding securities conform in all material respects to all statements
relating thereto contained in the Registration Statement, the Disclosure Package
and the Prospectus. The offers and sales of the outstanding shares of Common
Stock were at all relevant times either registered under the Securities Act and
the applicable state securities or “blue sky” laws or, based in part on the
representations and warranties of the purchasers of such shares, exempt from
such registration requirements.

 

 

ii.

Securities Sold Pursuant to this Agreement. The Securities have been duly
authorized for issuance and sale and, when issued and paid for, will be validly
issued, fully paid and non-assessable; the holders thereof are not and will not
be subject to personal liability by reason of being such holders; the Securities
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken. The Securities
conform in all material respects to all statements with respect thereto
contained in the Registration Statement, the Disclosure Package and the
Prospectus.

 

8

--------------------------------------------------------------------------------

 

 

J.        Registration Rights of Third Parties. Except as set forth in the SEC
Reports or the Registration Statement, the Disclosure Package and the
Prospectus, no holders of any securities of the Company or any rights
exercisable for or convertible or exchangeable into securities of the Company
have the right to require the Company to register any such securities of the
Company under the Securities Act or to include any such securities in a
registration statement to be filed by the Company (except for any such rights
that have been waived).

 

K.        Validity and Binding Effect of Agreements. This Agreement has been
duly and validly authorized by the Company, and, when executed and delivered,
will constitute, the valid and binding agreement of the Company, enforceable
against the Company in accordance with its respective terms, except: (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally; (ii) as enforceability of
any indemnification or contribution provision may be limited under the federal
and state securities laws; and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

L.        No Conflicts, etc. The execution, delivery and performance by the
Company of this Agreement and all ancillary documents, the consummation by the
Company of the transactions herein and therein contemplated and the compliance
by the Company with the terms hereof and thereof do not and will not, with or
without the giving of notice or the lapse of time or both: (i) result in a
material breach of, or conflict with any of the terms and provisions of, or
constitute a material default under, or result in the creation, modification,
termination or imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to the terms of any agreement or instrument to
which the Company is a party; (ii) result in any violation of the provisions of
the Company's Sixth Amended and Restated Certificate of Incorporation, as
amended (as the same may be amended or restated from time to time, the
“Charter”) or the Restated Bylaws of the Company (as the same may be amended or
restated from time to time, the “Bylaws”); or (iii) violate in any material
respect any existing applicable law, rule, regulation, judgment, order or decree
of any Governmental Entity as of the date hereof (including, without limitation,
those promulgated by the Food and Drug Administration of the U.S. Department of
Health and Human Services (the “FDA”) or by any foreign, federal, state or local
regulatory authority performing functions similar to those performed by the
FDA).

 

M.        Regulatory. Except as described in the Registration Statement, the
Disclosure Package and the Prospectus or as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Change: (i) the
Company has not received any FDA Form 483, notice of adverse finding, warning
letter or other correspondence or notice from the FDA or any other Governmental
Entity alleging or asserting noncompliance with any Applicable Laws (as defined
in clause (ii) below) or Authorizations (as defined in clause (iii) below); (ii)
the Company is and has been in material compliance with statutes, laws,
ordinances, rules and regulations applicable to the Company for the ownership,
testing, development, manufacture, packaging, processing, use, distribution,
marketing, labeling, promotion, sale, offer for sale, storage, import, export or
disposal of any product manufactured or distributed by the Company, including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., similar laws of other Governmental Entities and the regulations
promulgated pursuant to such laws (collectively, “Applicable Laws”); (iii) the
Company possesses all licenses, certificates, approvals, clearances, consents,
authorizations, qualifications, registrations, permits, and supplements or
amendments thereto required by any such Applicable Laws and/or to carry on its
businesses as now conducted (“Authorizations”) and such Authorizations are valid
and in full force and effect and the Company is not in violation of any term of
any such Authorizations; (iv) the Company has not received notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Entity or third party alleging that any
product, operation or activity is in violation of any Applicable Laws or
Authorizations, nor does it have any knowledge that any such Governmental Entity
or third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding, nor, to the best of the Company's knowledge,
has there been any material noncompliance with or violation of any Applicable
Laws by the Company that could reasonably be expected to require the issuance of
any such communication or result in an investigation, corrective action, or
enforcement action by the FDA or a similar Governmental Entity; (v) the Company
has not received notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations
nor does it have any knowledge that any such Governmental Entity has threatened
or is considering such action; (vi) the Company has filed, obtained, maintained
or submitted all reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments as required by any Applicable
Laws or Authorizations and all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission); and (vii) the Company has not, either
voluntarily or involuntarily, initiated, conducted or issued, or caused to be
initiated, conducted or issued, any recall, market withdrawal or replacement,
safety alert, post-sale warning, “dear doctor” letter, or other notice or action
relating to the alleged lack of safety or efficacy of any product or any alleged
product defect or violation and, to the Company's knowledge, no third party has
initiated, conducted or intends to initiate or conduct such notice or action.
Neither the Company nor, to the Company's knowledge, any of its directors,
officers, employees or agents has been convicted of any crime under any
Applicable Laws or has been the subject of an FDA debarment proceeding. The
Company has not been and is not now subject to FDA's Application Integrity
Policy. To the Company's knowledge, neither the Company, nor any of its
directors, officers, employees or agents, has made, or caused the making of, any
false statements on, or material omissions from, any other records or
documentation prepared or maintained to comply with the requirements of the FDA
or any other Governmental Entity. Neither the Company nor, to the Company's
knowledge, any of its directors, officers, employees or agents, have with
respect to each of the following statutes, or regulations promulgated thereto,
as applicable: (i) engaged in activities under 42 U.S.C. §§ 1320a-7b or 1395nn;
(ii) knowingly engaged in any activities under 42 U.S.C. § 1320a-7b or the
Federal False Claims Act, 31 U.S.C. § 3729; or (iii) knowingly and willfully
engaged in any activities under 42 U.S.C.§ 1320a-7b, which are prohibited or
cause for civil penalties or mandatory or permissive exclusion from Medicare,
Medicaid, or any other State Health Care Program or Federal Health Care Program.

 

9

--------------------------------------------------------------------------------

 

 

N.        No Defaults; Violations. Except as set forth in the SEC Reports, no
material default exists in the due performance and observance of any term,
covenant or condition of any material license, contract, indenture, mortgage,
deed of trust, note, loan or credit agreement, or any other agreement or
instrument evidencing an obligation for borrowed money, or any other material
agreement or instrument to which the Company is a party or by which the Company
may be bound or to which any of the properties or assets of the Company is
subject. The Company is not (i) in violation of any term or provision of its
Charter or Bylaws, or (ii) in violation of any franchise, license, permit,
applicable law, rule, regulation, judgment or decree of any Governmental Entity
applicable to the Company.

 

O.        Corporate Power; Licenses; Consents.

 

 

i.

Except as described in the Registration Statement, the Disclosure Package and
the Prospectus, the Company has all requisite corporate power and authority,
and, except as would not reasonably be expected to result in a Material Adverse
Change, has all necessary authorizations, approvals, orders, licenses,
certificates and permits of and from all governmental regulatory officials and
bodies that it needs as of the date hereof to conduct its business purpose as
described in the Registration Statement, the Disclosure Package and the
Prospectus.

 

 

ii.

The Company has all corporate power and authority to enter into this Agreement
and to carry out the provisions and conditions hereof, and all consents,
authorizations, approvals and orders required in connection therewith have been
obtained. No consent, authorization or order of, and no filing with, any court,
government agency or other body is required for the valid issuance, sale and
delivery of the Securities and the consummation of the transactions and
agreements contemplated by this Agreement and as contemplated by the
Registration Statement, the Disclosure Package and the Prospectus, except with
respect to applicable federal and state securities laws and the rules and
regulations of FINRA.

 

P.        Litigation; Governmental Proceedings. There is no material action,
suit, proceeding, inquiry, arbitration, investigation, litigation or
governmental proceeding pending or, to the Company's knowledge, threatened
against, or involving the Company or, to the Company's knowledge, any executive
officer or director which has not been disclosed in the Registration Statement,
the Disclosure Package and the Prospectus or in connection with the Company's
listing application for the additional listing of the Shares on the Exchange.

 

Q.        Good Standing. The Company has been duly organized and is validly
existing as a corporation and is in good standing under the laws of the State of
Delaware as of the date hereof, and is duly qualified to do business and is in
good standing as of the date hereof in each other jurisdiction in which its
ownership or lease of property or the conduct of business as of the date hereof
requires such qualification, except where the failure to qualify, singularly or
in the aggregate, would not have or reasonably be expected to result in a
Material Adverse Change.

 

10

--------------------------------------------------------------------------------

 

 

R.        Insurance. The Company carries or is entitled to the benefits of
insurance, with, to the Company's knowledge, reputable insurers, and in such
amounts and covering such risks which the Company believes are reasonably
adequate, and all such insurance is in full force and effect. The Company has no
reason to believe that it will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change.

 

S.        Transactions Affecting Disclosure to FINRA.

 

 

i.

Finder's Fees. Except as described in the Registration Statement, the Disclosure
Package and the Prospectus, there are no claims, payments, arrangements,
agreements or understandings relating to the payment of a finder's, consulting
or origination fee by the Company or any executive officer or director of the
Company (each, an “Insider”) with respect to the sale of the Securities
hereunder or any other arrangements, agreements or understandings of the Company
or, to the Company's knowledge, any of its stockholders that may affect the
Placement Agent’s compensation, as determined by FINRA.

 

 

ii.

Payments Within Twelve (12) Months. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, the Company has not made
any direct or indirect payments (in cash, securities or otherwise) to: (a) any
person, as a finder's fee, consulting fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
raised or provided capital to the Company; (b) any FINRA member; or (c) any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the twelve (12) months prior to the date hereof, other
than the payment to the Placement Agent as provided hereunder in connection with
the Offering.

 

 

iii.

Use of Proceeds. None of the net proceeds of the Offering will be paid by the
Company to any participating FINRA member or its affiliates, except as
specifically authorized herein.

 

 

iv.

FINRA Affiliation. To the Company’s knowledge, there is no (a) officer or
director of the Company, (b) beneficial owner of five percent (5.0%) or more of
any class of the Company's securities or (c) beneficial owner of the Company's
unregistered equity securities which were acquired during the 180-day period
immediately preceding the filing of the Registration Statement that is an
affiliate or associated person of a FINRA member participating in the Offering
(as determined in accordance with the rules and regulations of FINRA).

 

 

v.

Information. To the Company's knowledge, all information provided by the
Company's officers and directors in their FINRA Questionnaires to counsel to the
Placement Agent specifically for use by counsel to the Placement Agent in
connection with its Public Offering System filings (and related disclosure) with
FINRA is true, correct and complete in all material respects.

 

T.         Foreign Corrupt Practices Act. Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company or any other person acting on behalf of the Company, has, directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any Governmental Entity or any political party or candidate for
office (domestic or foreign) or other person who was, is, or may be in a
position to help or hinder the business of the Company (or assist it in
connection with any actual or proposed transaction) that (i) might subject the
Company to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, might have had a
Material Adverse Change or (iii) if not continued in the future, might adversely
affect the assets, business, operations or prospects of the Company. The Company
has taken reasonable steps to ensure that its accounting controls and procedures
are sufficient to cause the Company to comply in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended.

 

11

--------------------------------------------------------------------------------

 

 

U.        Compliance with OFAC. Neither the Company nor, to the Company's
knowledge, any director, officer, agent, employee or affiliate of the Company or
any other person acting on behalf of the Company, is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), and the Company will not, directly or
indirectly, use the proceeds of the Offering hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

 

V.        Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

W.        Officers' Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to the Placement Agent or to counsel for
the Placement Agent shall be deemed a representation and warranty by the Company
to the Placement Agent as to the matters covered thereby.

 

X.        Related Party Transactions. There are no business relationships or
related party transactions involving the Company or any other person required to
be described in the Registration Statement, the Disclosure Package and the
Prospectus that have not been described as required.

 

Y.        Board of Directors. The qualifications of the persons serving as board
members and the overall composition of the board comply with the Exchange Act,
the Exchange Act Regulations, the Sarbanes-Oxley Act of 2002 and the rules
promulgated thereunder (the “Sarbanes-Oxley Act”) applicable to the Company and
the listing rules of the Exchange. At least one member of the Audit Committee of
the Board of Directors of the Company qualifies as an “audit committee financial
expert,” as such term is defined under Regulation S-K and the listing rules of
the Exchange. In addition, at least a majority of the persons serving on the
Board of Directors of the Company qualify as “independent,” as defined under the
listing rules of the Exchange.

 

Z.        Sarbanes-Oxley Compliance.

 

 

i.

The Company has developed and currently maintains disclosure controls and
procedures that will comply with Rule 13a-15 or 15d-15 under the Exchange Act
Regulations applicable to it, and such controls and procedures are effective to
ensure that all material information concerning the Company will be made known
on a timely basis to the individuals responsible for the preparation of the
Company's Exchange Act filings and other public disclosure documents.

 

 

ii.

The Company is, or at the Initial Sale Time and on the Closing Date will be, in
material compliance with the provisions of the Sarbanes-Oxley Act applicable to
it, and has implemented or will implement such programs and has taken reasonable
steps to ensure the Company's future compliance (not later than the relevant
statutory and regulatory deadlines therefor) with all of the material provisions
of the Sarbanes-Oxley Act.

 

AA.       Accounting Controls. The Company maintains systems of “internal
control over financial reporting” (as defined under Rules 13a-15 and 15d-15
under the Exchange Act Regulations) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, its
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the Company is not aware of any material weaknesses in its
internal controls. The Auditors and the Audit Committee of the Board of
Directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses, if any, in the design or operation of internal controls
over financial reporting which are known to the Company's management and that
have adversely affected or are reasonably likely to adversely affect the
Company' ability to record, process, summarize and report financial information;
and (ii) any fraud, if any, known to the Company's management, whether or not
material, that involves management or other employees who have a significant
role in the Company's internal controls over financial reporting.

 

12

--------------------------------------------------------------------------------

 

 

BB.       No Investment Company Status. The Company is not and, after giving
effect to the Offering and the application of the proceeds thereof as described
in the Registration Statement, the Disclosure Package and the Prospectus, will
not be, required to register as an “investment company,” as defined in the
Investment Company Act of 1940, as amended.

 

CC.       No Labor Disputes. No material labor dispute with the employees of the
Company exists or, to the knowledge of the Company, is imminent.

 

DD.       Intellectual Property Rights. To the Company's knowledge, the Company
has, or can acquire on reasonable terms, ownership of and/or license to, or
otherwise has the right to use, all inventions, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), patents and patent rights trademarks,
service marks and trade names, and copyrights (collectively “Intellectual
Property”) material to carrying on its business as described in the Prospectus.
The Company has not received any correspondence relating to (i) infringement or
misappropriation of, or conflict with, any Intellectual Property of a third
party; (ii) asserted rights of others with respect to any Intellectual Property
of the Company; or (iii) assertions that any Intellectual Property of the
Company is invalid or otherwise inadequate to protect the interest of the
Company, that in each case (if the subject of any unfavorable decision, ruling
or finding), individually or in the aggregate, would have or would reasonably be
expected to have a Material Adverse Change. There are no third parties who have
been able to establish any material rights to any Intellectual Property, except
for the retained rights of the owners or licensors of any Intellectual Property
that is licensed to the Company. There is no pending or, to the Company's
knowledge, threatened action, suit, proceeding or claim by others: (i)
challenging the validity, enforceability or scope of any Intellectual Property
of the Company or (ii) challenging the Company's rights in or to any
Intellectual Property or (ii) that the Company materially infringes,
misappropriates or otherwise violates or conflicts with any Intellectual
Property or other proprietary rights of others. The Company has complied in all
material respects with the terms of each agreement described in the Registration
Statement, Disclosure Package or Prospectus pursuant to which any Intellectual
Property is licensed to the Company, and all such agreements related to products
currently made or sold by the Company, or to product candidates currently under
development, are in full force and effect. All patents issued in the name of, or
assigned to, the Company, and all patent applications made by or on behalf of
the Company (collectively, the “Company Patents”) have been duly and properly
filed. The Company is not aware of any material information that was required to
be disclosed to the United States Patent and Trademark Office (the “PTO”) but
that was not disclosed to the PTO with respect to any issued Company Patent, or
that is required to be disclosed and has not yet been disclosed in any pending
application in the Company Patents and that would preclude the grant of a patent
on such application. To the Company's knowledge, the Company is the sole owner
of the Company Patents.

 

EE.       Taxes. The Company has filed all returns (as hereinafter defined)
required to be filed with taxing authorities prior to the date hereof or has
duly obtained extensions of time for the filing thereof. The Company has paid
all taxes (as hereinafter defined) shown as due on such returns that were filed
and has paid all taxes imposed on or assessed against the Company, except for
such exceptions as could not be expected, individually or in the aggregate, to
have a Material Adverse Change. The provisions for taxes payable, if any, shown
on the financial statements filed with or as part of the Registration Statement
are sufficient for all accrued and unpaid taxes, whether or not disputed, and
for all periods to and including the dates of such consolidated financial
statements. Except as disclosed in writing to the Placement Agent, (i) no issues
have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company,
and (ii) no waivers of statutes of limitation with respect to the returns or
collection of taxes have been given by or requested from the Company. The term
“taxes” mean all federal, state, local, foreign and other net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, profits,
license, lease, service, service use, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall profits, customs,
duties or other taxes, fees, assessments or charges of any kind whatever,
together with any interest and any penalties, additions to tax or additional
amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.

 

13

--------------------------------------------------------------------------------

 

 

FF.       Employee Benefit Laws. To the extent applicable, the operations of the
Company and its subsidiaries are and have been conducted at all times in
material compliance with the Employee Retirement Income Security Act of 1974, as
amended, the rules and regulations thereunder and any applicable related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Employee Benefit Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or its subsidiaries
with respect to the Employee Benefit Laws is pending or, to the knowledge of the
Company, threatened.

 

GG.       Compliance with Laws. The Company: (i) is and at all times has been in
compliance with all Applicable Laws, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change; (ii) has
not received any correspondence from any Governmental Entity alleging or
asserting noncompliance with any Applicable Laws or any Authorizations; (iii)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and the Company is not in material violation of any term
of any such Authorizations, in each case except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Change; (iv)
has not received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (v) has not
received written notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations;
(vi) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (vii) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post-sale warning,
“dear doctor” letter, or other notice or action relating to the alleged lack of
safety or efficacy of any product or any alleged product defect or violation
and, to the Company's knowledge, no third party has initiated, conducted or
intends to initiate any such notice or action.

 

HH.       Ineligible Issuer. At the time of filing the Registration Statement
and any post-effective amendment thereto, at the time of effectiveness of the
Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Securities and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 of the Securities Act Regulations,
without taking account of any determination by the Commission pursuant to Rule
405 of the Securities Act Regulations that it is not necessary that the Company
be considered an ineligible issuer.

 

II.        Industry Data. The statistical and market-related data included in
each of the Registration Statement, the Disclosure Package and the Prospectus
are based on or derived from sources that the Company reasonably and in good
faith believes are reliable and accurate or represent the Company's good faith
estimates that are made on the basis of data derived from such sources.

 

JJ.       Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the Disclosure Package or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

KK.       Margin Securities. The Company owns no “margin securities” as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (the “Federal Reserve Board”), and none of the proceeds of Offering will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the shares of Common Stock to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.

 

14

--------------------------------------------------------------------------------

 

 

LL.       Integration. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the Offering to be integrated with prior
offerings by the Company for purposes of the Securities Act that would require
the registration of any such securities under the Securities Act.

 

MM.      Confidentiality and Non-Competition. To the Company's knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer that could reasonably be expected
to materially affect his ability to be and act in his respective capacity with
the Company or be expected to result in a Material Adverse Change.

 

NN.       Restriction on Sales of Capital Stock. The Company, on behalf of
itself and any successor entity, agrees that it will not, for a period of sixty
(60) days after the date of this Agreement (the “Lock-Up Period”), without the
prior written consent of the Placement Agent (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company; (ii) file or cause to
be filed any registration statement with the Commission relating to the offering
of any shares of capital stock of the Company or any securities convertible into
or exercisable or exchangeable for shares of capital stock of the Company other
than the filing of a Registration Statement on Form S-8; (iii) enter into any
swap or other arrangement that transfers to another, in whole or in part, any of
the economic consequences of ownership of capital stock of the Company, whether
any such transaction described in clause (i), (ii) or (iii) above is to be
settled by delivery of shares of capital stock of the Company or such other
securities, in cash or otherwise; or (iv) publicly announce an intention to
effect any transaction specified in clause (i), (ii) or (iii). The restrictions
contained in this Section NN shall not apply to (i) the Securities to be sold
hereunder, (ii) the issuance by the Company of shares of Common Stock upon the
exercise of a stock option or warrant or the conversion of a security
outstanding on the date hereof and disclosed as outstanding in the Prospectus,
(iii) the grant by the Company of stock options or other stock-based awards, or
the issuance of shares of capital stock of the Company under any equity
compensation plan of the Company, or (iv) securities issued in the ordinary
course of business consistent was past practices for services or otherwise not
issued for the purposes of raising funds.

 

OO.       Lock-Up Agreements. The Company has caused each of its officers,
directors and 10% shareholders to deliver to the Placement Agent an executed
Lock-Up Agreement, in the form attached hereto as Exhibit A (the “Lock-Up
Agreement”), prior to the execution of this Agreement.

 

8.

Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by the Company of
its covenants and other obligations hereunder on and as of such dates, and to
each of the following additional conditions: 

 

A.        Regulatory Matters.

 

 

i.

Effectiveness of Registration Statement; Rule 424 Information. The Registration
Statement is effective on the date of this Agreement, and, on the Closing Date
no stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto has been issued under the Securities Act, no
order preventing or suspending the use of any Preliminary Prospectus or the
Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the Company’s knowledge, contemplated by
the Commission. The Company has complied with each request (if any) from the
Commission for additional information. All filings with the Commission required
by Rule 424 under the Securities Act to have been filed by the Closing Date,
shall have been made within the applicable time period prescribed for such
filing by Rule 424.

 

15

--------------------------------------------------------------------------------

 

 

 

ii.

FINRA Clearance. On or before the Closing Date, the Placement Agent shall have
received clearance from FINRA as to the amount of compensation allowable or
payable to the Placement Agent as described in the Registration Statement.

 

B.        Company Counsel Matters.

 

 

i.

On the Closing Date, the Placement Agent shall have received (i) the opinion of
Foley Lardner LLP, outside counsel to the Company, dated the Closing Date and
addressed to the Placement Agent, substantially in form and substance reasonably
satisfactory to the Placement Agent, and (ii) a written statement providing
certain “10b-5” negative assurances, addressed to the Representative and dated
the Closing Date an), in a form satisfactory to the Placement Agent.

 

C.        Officers’ Certificates.

 

 

i.

Officers’ Certificate. The Company shall have furnished to the Placement Agent a
certificate, dated the Closing Date, of its Chief Executive Officer and its
Chief Financial Officer stating that (a) such officers have carefully examined
the Registration Statement, the Disclosure Package, any Issuer Free Writing
Prospectus and the Prospectus and, in their opinion, the Registration Statement
and each amendment thereto, as of the Initial Sale Time and through the Closing
Date did not include any untrue statement of a material fact and did not omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and the Disclosure Package, as of the Initial
Sale Time through the Closing Date, any Issuer Free Writing Prospectus as of its
date and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (b) since the filing
of the Form 10-K for the fiscal year ended June 30, 2017 and any amendments
thereto, no event has occurred which should have been set forth in a supplement
or amendment to the Registration Statement, the Disclosure Package or the
Prospectus that was not included in the Registration Statement, the Disclosure
Package or the Prospectus, (c) to their knowledge after reasonable
investigation, as of the Closing Date, the representations and warranties of the
Company in this Agreement are true and correct, and the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date, and (d) there has not been,
subsequent to the date of the most recent audited financial statements included
in the Disclosure Package, any Material Adverse Change in the financial position
or results of operations of the Company, or any change or development that,
singularly or in the aggregate, would involve a Material Adverse Change or a
prospective Material Adverse Change, in or affecting the condition (financial or
otherwise), results of operations, business, assets or prospects of the Company,
except as set forth in the Prospectus.

 

 

ii.

Secretary’s Certificate. As of the Closing Date, the Placement Agent shall have
received a certificate of the Company signed by the Secretary of the Company,
dated the Closing Date, certifying: (a) that each of the Company’s Charter and
Bylaws is true and complete, has not been modified and is in full force and
effect; (b) that the resolutions of the Company’s Board of Directors relating to
the Offering are in full force and effect and have not been modified; and (c)
the good standing of the Company and its subsidiaries. The documents referred to
in such certificate shall be attached to such certificate.

 

16

--------------------------------------------------------------------------------

 

 

D.        Comfort Letters.

 

  i.

Comfort Letter. At the time this Agreement is executed, the Placement Agent
shall have received from Marcum LLP a cold comfort letter containing statements
and information of the type customarily included in accountants’ comfort letters
with respect to the financial statements and certain financial information
contained in the Registration Statement, the Disclosure Package and the
Prospectus, addressed to the Placement Agent and in form and substance
satisfactory in all respects to Placement Agent and to Marcum LLP, dated as of
the date of this Agreement.

       

ii.

Bring-down Comfort Letter. At the Closing Date, the Placement Agent shall have
received from Marcum LLP a letter, dated as of the Closing Date, to the effect
that Marcum LLP reaffirms the statements made in the letter furnished pursuant
to Section 8.D.i. except that the specified date referred to shall be a date not
more than two (2) business days prior to the Closing Date.

 

E.       No Material Changes. Prior to and on the Closing Date: (i) there shall
have been no Material Adverse Change or development involving a prospective
Material Adverse Change in the condition or prospects or the business
activities, financial or otherwise, of the Company from the latest dates as of
which such condition is set forth in the Registration Statement, the Disclosure
Package and the Prospectus; (ii) no action, suit or proceeding, at law or in
equity, shall have been pending or threatened against the Company or any
affiliates of the Company before or by any court or federal or state commission,
board or other administrative agency wherein an unfavorable decision, ruling or
finding may materially adversely affect the business, operations, prospects or
financial condition or income of the Company, except as set forth in the
Registration Statement, the Disclosure Package and the Prospectus; (iii) no stop
order shall have been issued under the Securities Act and no proceedings
therefor shall have been initiated or threatened by the Commission; and (iv) the
Registration Statement, the Disclosure Package and the Prospectus and any
amendments or supplements thereto shall contain all material statements which
are required to be stated therein in accordance with the Securities Act and the
Securities Act Regulations and shall conform in all material respects to the
requirements of the Securities Act and the Securities Act Regulations, and
neither the Registration Statement, the Disclosure Package nor the Prospectus
nor any amendment or supplement thereto shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

F.       Additional Documents. At the Closing Date, counsel for the Placement
Agent shall have been furnished with such documents and opinions as they may
reasonably require in order to evidence the accuracy of any of the
representations or warranties, or the fulfillment of any of the conditions,
herein contained; and all proceedings taken by the Company in connection with
the issuance and sale of the Securities as herein contemplated shall be
satisfactory in form and substance to the Placement Agent and counsel for the
Placement Agent.

 

9.

Indemnification and Contribution; Procedures. 

 

A.       Indemnification of the Placement Agent. The Company agrees to indemnify
and hold harmless the Placement Agent, its affiliates and each person
controlling such Placement Agent (within the meaning of Section 15 of the
Securities Act), and the directors, officers, agents and employees of the
Placement Agent, its affiliates and each such controlling person (the Placement
Agent, and each such entity or person hereafter is referred to as an
“Indemnified Person”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively, the “Liabilities”), and
shall reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of counsel for the Indemnified Persons, except as
otherwise expressly provided in this Agreement) (collectively, the “Expenses”)
and agrees to advance payment of such Expenses as they are incurred by an
Indemnified Person in investigating, preparing, pursuing or defending any
actions, whether or not any Indemnified Person is a party thereto, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in (i) the Registration Statement, the Disclosure Package, the
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus (as
from time to time each may be amended and supplemented); (ii) any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the Offering, including any “road show” or
investor presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Section 9, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Securities under the securities laws
thereof or filed with the Commission, any state securities commission or agency,
or any national securities exchange; or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, unless such statement or omission was made in reliance
upon, and in conformity with, the Placement Agent’s Information or is found by a
court to have resulted from gross negligence, bad faith or willful misconduct of
the Indemnified Person (including the failure to deliver the Prospectus or any
other Offering documents). The Company also agrees to reimburse each Indemnified
Person for all Expenses as they are incurred in connection with such Indemnified
Person’s enforcement of his or its rights under this Agreement.

 

17

--------------------------------------------------------------------------------

 

 

B.       Procedure. Upon receipt by an Indemnified Person of actual notice of an
action against such Indemnified Person with respect to which indemnity may
reasonably be expected to be sought under this Agreement, such Indemnified
Person shall promptly notify the Company in writing; provided that failure by
any Indemnified Person so to notify the Company shall not relieve the Company
from any obligation or liability which the Company may have on account of this
Section 9 or otherwise to such Indemnified Person, except to the extent (and
only to the extent) that its ability to assume the defense is actually impaired
by such failure or delay. The Company shall, if requested by the Placement
Agent, assume the defense of any such action (including the employment of
counsel reasonably satisfactory to the Placement Agent). Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed to promptly assume the defense and employ counsel for the benefit of the
Placement Agent and the other Indemnified Persons or (ii) such Indemnified
Person shall have been advised that in the opinion of counsel there is an actual
or potential conflict of interest that prevents (or makes it imprudent for) the
counsel engaged by the Company for the purpose of representing the Indemnified
Person, to represent both such Indemnified Person and any other person
represented or proposed to be represented by such counsel, it being understood,
however, that the Company shall not be liable for the expenses of more than one
separate counsel (together with local counsel), representing the Placement Agent
and all Indemnified Persons who are parties to such action. The Company shall
not be liable for any settlement of any action effected without its written
consent (which shall not be unreasonably withheld). In addition, the Company
shall not, without the prior written consent of the Placement Agent, settle,
compromise or consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened action in respect of which advancement,
reimbursement, indemnification or contribution may be sought hereunder (whether
or not such Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnified Person, acceptable to such Indemnified Person, from all Liabilities
arising out of such action for which indemnification or contribution may be
sought hereunder and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person. The advancement, reimbursement, indemnification and contribution
obligations of the Company required hereby shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as every
Liability and Expense is incurred and is due and payable, and in such amounts as
fully satisfy each and every Liability and Expense as it is incurred (and in no
event later than thirty (30) days following the date of any invoice therefor).

 

C.       Indemnification of the Company. The Placement Agent agrees to indemnify
and hold harmless the Company, its directors, its officers who signed the
Registration Statement and persons who control the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all Liabilities, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions made in the Registration Statement, any
Preliminary Prospectus, the Disclosure Package or Prospectus or any amendment or
supplement thereto, in reliance upon, and in strict conformity with, the
Placement Agent’s Information. In case any action shall be brought against the
Company or any other person so indemnified based on any Preliminary Prospectus,
the Registration Statement, the Disclosure Package or Prospectus or any
amendment or supplement thereto, and in respect of which indemnity may be sought
against the Placement Agent, the Placement Agent shall have the rights and
duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent and
the other Indemnified Persons by the provisions of Section 9.B. The Company
agrees promptly to notify the Placement Agent of the commencement of any
litigation or proceedings against the Company or any of its officers, directors
or any person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, in connection with the
issuance and sale of the Securities or in connection with the Registration
Statement, the Disclosure Package, the Prospectus or any Issuer Free Writing
Prospectus, provided, that failure by the Company so to notify the Placement
Agent shall not relieve the Placement Agent from any obligation or liability
which the Placement Agent may have on account of this Section 9.C. or otherwise
to the Company, except to the extent the Placement Agent is materially
prejudiced as a proximate result of such failure.

 

18

--------------------------------------------------------------------------------

 

 

D.       Contribution. In the event that a court of competent jurisdiction makes
a finding that indemnity is unavailable to any indemnified person, then each
indemnifying party shall contribute to the Liabilities and Expenses paid or
payable by such indemnified person in such proportion as is appropriate to
reflect (i) the relative benefits to the Company, on the one hand, and to the
Placement Agent and any other Indemnified Person, on the other hand, of the
matters contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Placement Agent and any other Indemnified Person, on the other hand, in
connection with the matters as to which such Liabilities or Expenses relate, as
well as any other relevant equitable considerations; provided that in no event
shall the Company contribute less than the amount necessary to ensure that all
Indemnified Persons, in the aggregate, are not liable for any Liabilities and
Expenses in excess of the amount of commissions actually received by the
Placement Agent pursuant to this Agreement. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or the Placement Agent, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Placement Agent agree that it would
not be just and equitable if contributions pursuant to this subsection (D) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (D). For purposes of this paragraph, the relative benefits to the
Company, on the one hand, and to the Placement Agent, on the other hand, of the
matters contemplated by this Agreement shall be deemed to be in the same
proportion as: (a) the total value received by the Company in the Offering,
whether or not such Offering is consummated, bears to (b) the commissions paid
to the Placement Agent under this Agreement. Notwithstanding the above, no
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from a party who
was not guilty of fraudulent misrepresentation.

 

E.       Limitation. The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with advice or services rendered
or to be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions, except
to the extent that a court of competent jurisdiction has made a finding that
Liabilities (and related Expenses) of the Company have resulted primarily from
such Indemnified Person’s gross negligence, bad faith or willful misconduct in
connection with any such advice, actions, inactions or services.

 

F.       Survival & Third-Party Beneficiaries. The advancement, reimbursement,
indemnity and contribution obligations set forth in this Section 9 shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person’s services under or in connection with, this Agreement.
Each Indemnified Person is an intended third-party beneficiary of this Section
9, and has the right to enforce the provisions of Section 9 as if he/she/it was
a party to this Agreement.

 

10.

Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
Dawson.

 

19

--------------------------------------------------------------------------------

 

 

11.

Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company’s engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson. If any purchase
agreement and/or related transaction documents are entered into between the
Company and the Investors in the Offering, Dawson will be entitled to rely on
the representations, warranties, agreements and covenants of the Company
contained in any such purchase agreement and related transaction documents as if
such representations, warranties, agreements and covenants were made directly to
Dawson by the Company.

 

12.

Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

13.

Confidentiality.

 

In the event of the consummation or public announcement of the Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

14.

Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15.

Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16.

Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17.

Use of Information.

 

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to the Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to the Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

 

20

--------------------------------------------------------------------------------

 

 

18.

Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b) the
Share Purchase Price and other terms of the Securities set forth in this
Agreement were established by the Company following discussions and arms-length
negotiations with the Placement Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
the Placement Agent and its affiliates are engaged in a broad range of
transactions that may involve interests that differ from those of the Company
and that the Placement Agent has no obligation to disclose such interest and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and (d) it has been advised that the Placement Agent is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of the Placement Agent, and not on behalf of the Company and that the
Placement Agent may have interests that differ from those of the Company. The
Company waives to the full extent permitted by applicable law any claims it may
have against the Placement Agent arising from an alleged breach of fiduciary
duty in connection with the Offering.

 

19.

Survival of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and the Placement Agent, as set forth in
this Agreement or made by them respectively, pursuant to this Agreement, shall
remain in full force and effect, regardless of any investigation made by or on
behalf of the Placement Agent, the Company, the Purchasers or any person
controlling any of them and shall survive delivery of and payment for the
Securities. Notwithstanding any termination of this Agreement, including without
limitation any termination pursuant to Section 5, the payment, reimbursement,
indemnity, contribution and advancement agreements contained in Sections 2, 9,
10, and 11, respectively, and the Company’s covenants, representations, and
warranties set forth in this Agreement shall not terminate and shall remain in
full force and effect at all times. The indemnity and contribution provisions
contained in Section 9 and the covenants, warranties and representations of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (a) any termination of this Agreement, (b) any
investigation made by or on behalf of the Placement Agent, any person who
controls the Placement Agent within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or any affiliate of the
Placement Agent, or by or on behalf of the Company, its directors or officers or
any person who controls the Company within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, and (c) the issuance and
delivery of the Securities.

 

20.

Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21

--------------------------------------------------------------------------------

 

 

21.

Notices.

 

All communications hereunder shall be in writing and shall be mailed or hand
delivered and confirmed to the parties hereto as follows: 

 

If to the Company:

 

Cesca Therapeutics Inc.

2711 Citrus Road

Rancho Cordova, California 95742

Attention: Chief Executive Officer

 

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

 

22.

Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

23.

Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors and personal representative, and, except as set forth in Section 9 of
this Agreement, no other person will have any right or obligation hereunder. 

 

24.

Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

[SIGNATURE PAGE TO FOLLOW]

 

22

--------------------------------------------------------------------------------

 

 

Placement Agent Agreement – Signature Page

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

Very truly yours,

 

CESCA THERAPEUTICS INC.

 

 

 

By: /s/ Vivian Liu                                                       

 

Name: Vivian Liu

Title: Chief Operating Officer

 

 

Agreed and accepted as of the date first above written.

 

 

 

DAWSON JAMES SECURITIES, INC.

 

 

 

By: /s/ Thomas W. Hands                                      

 

Name: Thomas W. Hands

Title:  President

 

23

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

 

Issuer General Use Free Writing Prospectuses 

 

None.

 

24

--------------------------------------------------------------------------------

 

 

Exhibit A

Lock-Up Agreement

 

 

__________, 2017

 

Dawson James Securities, Inc.

1 North Federal Highway, 5th Floor

Boca Raton, FL 33432

 

Ladies and Gentlemen:

 

The undersigned understands that Dawson James Securities, Inc. (the “Placement
Agent”) proposes to enter into a Placement Agency Agreement (the “Agreement”)
with Cesca Therapeutics Inc., a Delaware corporation (the “Company”), providing
for the public offering (the “Public Offering”) of shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”).

 

To induce the Placement Agent to continue its efforts in connection with the
Public Offering, the undersigned hereby agrees that, without the prior written
consent of the Placement Agent, the undersigned will not, during the period
commencing on the date hereof and ending 60 days after the date of the final
prospectus (the “Prospectus”) relating to the Public Offering (the “Lock-Up
Period”), (1) offer, pledge, sell, contract to sell, grant any option or
contract to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any Common Stock, any securities convertible into or exercisable or
exchangeable for Common Stock, whether now owned or hereafter acquired by the
undersigned or with respect to which the undersigned has or hereafter acquires
the power of disposition (collectively, the “Lock-Up Securities”); (2) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of the Lock-Up Securities,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Lock-Up Securities, in cash or otherwise; (3) make any
demand for or exercise any right with respect to the registration of any Lock-Up
Securities; or (4) publicly disclose the intention to make any offer, sale,
pledge or disposition, or to enter into any transaction, swap, hedge or other
arrangement described in clause (1) or (2) relating to any Lock-Up Securities.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer Lock-Up Securities without the prior written consent of
the Placement Agent in connection with (a) transactions relating to Lock-Up
Securities acquired in open market transactions after the completion of the
Public Offering; provided that no filing under Section 16(a) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), shall be required or
shall be voluntarily made in connection with subsequent sales of Lock-Up
Securities acquired in such open market transactions; (b) transfers of Lock-Up
Securities as a bona fide gift, by will or intestacy or to a family member or
trust for the benefit of a family member (for purposes of this lock-up
agreement, “family member” means any relationship by blood, marriage or
adoption, not more remote than first cousin); (c) transfers of Lock-Up
Securities to a charity or educational institution; or (d) if the undersigned,
directly or indirectly, controls a corporation, partnership, limited liability
company or other business entity, any transfers of Lock-Up Securities to any
shareholder, partner or member of, or owner of similar equity interests in, such
corporation, partnership, limited liability company or other business entity or
the undersigned, as the case may be; (e) if the undersigned is a corporation,
partnership, limited liability company or other business entity, any transfers
of Lock-Up Securities to any shareholder, partner or member of, or owner of a
similar equity interest in, the undersigned, as the case may be; or (f) if the
undersigned is a corporation, partnership, limited liability company or other
business entity, any transfers of Lock-Up Securities to (i) another corporation,
partnership, limited liability company or other business entity so long as the
transferee is an “affiliate,” as such term is defined in Rule 501(a) of the
General Rules and Regulations under the Securities Act of 1933, as amended, or
(ii) in connection with the sale or other bona fide transfer in a single
transaction of all or substantially all of the undersigned’s capital stock,
partnership interests, membership interests or other similar equity interests,
as the case may be, or all or substantially all of the undersigned’s assets, in
any such case not undertaken for the purpose of avoiding the restrictions
imposed by this lock-up agreement; provided that in the case of any transfer
pursuant to the foregoing clauses (b), (c) (d), (e), or (f): (i) any such
transfer shall not involve a disposition for value, (ii) each transferee shall
sign and deliver to the Placement Agent a lock-up agreement substantially in the
form of this lock-up agreement and (iii) no filing under Section 16(a) of the
Exchange Act shall be required or shall be voluntarily made. The undersigned
also agrees and consents to the entry of stop transfer instructions with the
Company’s transfer agent and registrar against the transfer of the undersigned’s
Lock-Up Securities except in compliance with this lock-up agreement.

 

 

--------------------------------------------------------------------------------

 

 

Any release or waiver granted by the Placement Agent hereunder shall only be
effective two (2) business days after the publication date of a press release
announcing such release or waiver. The provisions of this paragraph will not
apply if (a) the release or waiver is effected solely to permit a transfer of
Lock-Up Securities not for consideration and (b) the transferee has agreed in
writing to be bound by the same terms described in this lock-up agreement to the
extent and for the duration that such terms remain in effect at the time of such
transfer.

 

No provision in this agreement shall be deemed to restrict or prohibit the
exercise, exchange or conversion by the undersigned of any securities
exercisable or exchangeable for or convertible into Common Stock, as applicable;
provided that the undersigned does not transfer the Common Stock acquired on
such exercise, exchange or conversion during the Lock-Up Period, unless
otherwise permitted pursuant to the terms of this lock-up agreement. In
addition, no provision herein shall be deemed to restrict or prohibit the entry
into or modification of a so-called “10b5-1” plan at any time (other than the
entry into or modification of such a plan in such a manner as to cause the sale
of any Lock-Up Securities within the Lock-Up Period).

 

The undersigned understands that the Company and the Placement Agent are relying
upon this lock-up agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this lock-up agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors and assigns.

 

The undersigned understands that, if the Agreement is not executed within 30
days of the date hereof, or if the Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Shares to be sold thereunder, then this lock-up agreement
shall be void and of no further force or effect.

 

Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Agreement, the terms of which are subject to negotiation between
the Company and the Placement Agent.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

              (Name - Please Print)                       (Signature)          
            (Name of Signatory, in the case of entities - Please Print)        
              (Title of Signatory, in the case of entities - Please Print)  

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

                       